DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 1/26/21.  In particular, claim 1 has been amended to further limit the range of the cyanide for component C-II.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103


Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 09-302210 (herein Takashi) in view of US 2002/0120062 (herein Nagahara) and US 2010/0273922 (herein Fujimoto).
In setting forth the instant rejection, a machine translation has been relied upon.  The machine translation is included with the instant action.  The JP document was supplied with the IDS filed 12/19/19.
As to claim 1, Takashi discloses a thermoplastic resin (abstract, paragraphs 1, 4 and examples ) composition comprising: 
5-95 parts (exemplified as 50 parts)by mass of an aromatic polycarbonate (paragraphs 20, 5 and examples) resin (A): 
3-30 parts (exemplified as 20 parts) by mass of a rubber-containing graft copolymer (B) obtained by copolymerizing a monomer mixture containing an aromatic vinyl compound and a vinyl cyanide compound in the presence of a rubber polymer (see paragraph 20, 6-13 and examples): and
0-90 parts (exemplified as 30 parts) by mass of a rigid copolymer compatibilizer of styrene and acrylonitrile (C, see paragraphs 20, 14-17 and examples). Takashi specifically shows that the compatibilizers is a mixture of AS – (1) and AS – (2), which are styrene acrylonitrile copolymers with a ratio of 30/70 and 45/55 respectively (paragraph 41 in the examples).  AS-1 (30/70) is present in 20 parts and AS-2 (45/55) is present in 10 parts (example 6 in table 1 of paragraph 39), thus C-II is present in about 33%.
Takashi is silent on a mixture of C-I and C-II, the reduced viscosity and the vinyl cyanide content.
Nagahara discloses similar compositions  (see abstract, paragraph 6 to 18 and examples) comprising similar components.  See examples.  Nagahara teaches that the component content of the vinyl cyanide compound in the acetone soluble matter 
Nagahara teaches that the composition can also comprise polycarbonate (paragraph 69) and is molded for electrical and OA (office automation) equipment parts (paragraph 72).  
Again, turning back to Takashi, the compositions are for molding in applications such as office equipment and electrical (e.g. computer) parts (see paragraph 42).  
It would have been obvious at the time of the invention the invention was filed to have modified the composition of Takashi with the component B and C of Nagahara with a vinyl cyanide content within the claimed range because one would want to improve impact resistance, coating adhesion properties (paragraphs 1, 65 and 74) and also improve chemical and heat resistance (paragraph 59).  
Fujimoto is directed towards compositions comprising a polycarbonates (referred to as B-2), B graft copolymers (referred to as A) and C a rigid copolymer (referred to as B-1.  See abstract, paragraph 15-24 and examples.  Fujimoto teaches that the compositions are for molded articles used in electronic parts and office equipment (paragraph 118).  Fujimoto teaches that the reduced viscosity of the acetone soluble matter is 0.30 to 0.70 dl/g as to improve tear strength, appearance and molding (paragraph 45).  
It would have been obvious at the time of the invention the invention was filed to have modified the composition of Takashi a reduced viscosity within the claimed range 
As to claim 2, the rubber content is taught in Takashi as 10 to 95 wt% (paragraphs 43-45) and exemplified as 57 wt% (example graft copolymer (1)).  See examples in paragraph 41.
As to claim 3, Takashi teaches molded articles and coated molded articles.  See abstract, paragraphs 2 and 42. 
As to claim 4, Takashi teaches molded articles and coated molded articles for electrical and OA equipment.  See abstract, paragraphs 2 and 42. 
Takashi is silent on coating the molded articles.  However, coating electrical and OA equipment (e.g. painting) is routine in the art as suggested by Nagahara (paragraphs 72-73)
Therefore, it would have been obvious at the time of the invention was filed to have coated the molded articles of Takashi because one would want to finish the electrical and OA equipment by routine secondary processing such as coating etc. to yield a good appearance as suggested by Nagahara.  See paragraphs 72-73 of Nagahara.

Response to Arguments
Applicant's arguments are moot in view of the new set of rejections.  The rejections over Kwon et al. are withdrawn in light of applicant’s amendments.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764